Citation Nr: 1029915	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome 
(MDS).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated January 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran requested a Board personal hearing; 
however, he withdrew that request in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends generally that his diagnosed MDS was caused 
by chemical exposure, including Agent Orange, while on active 
duty, to include during combat service, in the Republic of 
Vietnam.  Upon review of the evidence, the Board finds that 
additional development is necessary to adequately adjudicate the 
claim.

The Veteran's DD Form 214 from the time of his service separation 
in March 1971 shows that he was awarded the Vietnam Service Medal 
with FMF Combat Insignia and a bronze star, which indicates that 
he served in the Republic of Vietnam during the Vietnam Era and 
is, therefore, presumed exposed to herbicides.  The Veteran is 
also in receipt of the National Defense Service Medal, the Combat 
Action Ribbon, and the Vietnamese Cross of Gallantry with Palm.  

Although the Veteran is presumed to have been exposed to 
herbicides in Vietnam, his diagnosed MDS is not listed as a 
presumptive disease in 38 C.F.R. § 3.309(e) (2009); therefore, 
the presumption does not apply.  The Secretary of Veterans 
Affairs has determined that there is no presumptive positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 49 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. 
Reg. 59, 232-243 (Nov. 2, 1999).  Therefore, the regulatory 
provisions for presumptive service connection based on exposure 
to the herbicide Agent Orange do not apply.  

Although service connection is not warranted on a presumptive 
basis, service connection may be established through other direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  The Veteran has not limited his claim as exposure to 
herbicides only, as he indicates in his November 2005 statement 
that he was exposed to chemicals while in the Republic of 
Vietnam.  An examination of the Veteran's service personnel 
records indicates that the Veteran served outside of his Military 
Occupational Specialty (MOS) as a pharmacy assistant.  A February 
1970 commendation shows the Veteran "was instrumental in 
maintaining the smooth operation of the pharmacy during two major 
moves of the pharmacy's location, including the organization of a 
new pharmacy building in the Medical Battalion and during a 
period when the pharmacy experienced a 100% increase in the 
number of pharmaceuticals dispensed."  

In his August 2006 statement, included on VA Form 9, the Veteran 
also suggested that he has received a medical opinion linking his 
diagnosed MDS with herbicides.  Such a medical opinion is not of 
record.  

The Veteran has not been afforded the opportunity for a VA 
examination on the relevant question of whether the diagnosed MDS 
was caused by the Veteran's exposure to chemicals, including but 
not limited to herbicides (Agent Orange), while serving in the 
Republic of Vietnam.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, or with another service-connected 
disability; and the record does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, the Veteran contends that his currently diagnosed 
MDS is caused by either his in-service exposure to chemicals 
while serving in the Republic of Vietnam or his in-service 
exposure to Agent Orange while serving in Vietnam.  There is no 
medical evidence on record regarding the etiology of the 
Veteran's diagnosed MDS, although the Veteran indicates that 
there may be such an association.  For these reasons, the Board 
finds that a VA medical examination and a medical opinion are 
needed to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran 
provide more detailed information on the 
chemicals he contends exposure to while in 
the Republic of Vietnam, besides Agent 
Orange.  The Veteran should specifically 
respond as to whether he was exposed to 
benzene while in the Republic of Vietnam.

2.  The RO/AMC should request the Veteran 
complete and submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information, with specific identifying 
information for the medical professional the 
Veteran contends has provided the nexus 
opinion between his chemical exposure and his 
diagnosed MDS.  The Veteran should be 
informed that a medical nexus opinion is 
necessary to substantiate his claim.

3.  After the Veteran has responded to the 
above requests, or after an appropriate 
period of time has lapsed, the RO/AMC should 
schedule the Veteran for a VA examination to 
determine the etiology of the diagnosed MDS.  
The relevant documents in the claims folder 
should be made available to, and should be 
reviewed by, the examiner.  After a review of 
the relevant documents and history, and 
examination of the Veteran, the VA examiner 
should specifically offer the following 
opinion:

Is it at least as likely as not that the 
Veteran's MDS is related to service, to 
include exposure to Agent Orange as well 
as exposure to other chemicals 
identified by the Veteran, to include 
those chemicals which would have been 
present in a pharmaceutical environment 
in the Republic of Vietnam?

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached.  The rationale should include 
discussion of the VA treatment records for 
MDS, and the Veteran's contentions of 
chemical exposure other than Agent Orange in 
service, to include, if applicable, benzene.

4.  Thereafter, the RO/AMC should 
readjudicate the claim of service connection 
for MDS in light of the additional evidence 
obtained.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

